923 F.2d 848Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Christopher FEKOS, Peter Fekos, Petitioners.In re Christopher FEKOS, Peter Fekos, Petitioners.
Nos. 90-1821, 90-1822.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

On Petitions for Writs of Mandamus.  (CA-89-217-N)
Christopher Fekos and Peter Fekos, petitioners pro se.
PETITION DENIED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Christopher P. Fekos and Peter Fekos brought two mandamus petitions.  The petition in No. 90-1821 seeks relief from a hearing scheduled for August 27, 1990, at which time the Fekoses were ordered to appear and show cause why they should not be held in contempt.  The petition in No. 90-1822 seeks an order directing the district court to withdraw its judgment that a settlement was reached in the United States' civil suit against the Fekoses and directing the United States to withdraw its motion to register this judgment in other districts.  Mandamus relief cannot be used as a substitute for appeal.    In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  It is available only if other remedies are ineffective to vindicate the petitioners' rights.    In re:  Beard, 811 F.2d 818, 826 (4th Cir.1987).  Accordingly, we deny mandamus relief.


2
In No. 90-1822, the Fekoses also requested a stay pending appeal.  This issue is now moot since the Fekoses' appeal has been dismissed under Local Rule 45 for failure to prosecute.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
PETITIONS DENIED.